Detailed Action
This is the first office action on the merits for US application number 17/114,566.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 13, the specification appears to lack proper antecedent basis for each of said plurality of fastener apertures in said caddy including at least one surface to stop the advancement of a fastener to prevent the fastener from being over-fastened into said bone plate of claim 13 for a method included at least one flexible rib of claim 7 line 3. That is, such has not be described in the specification or shown in the original drawings. Thus, the specification fails to provide proper antecedent basis for each of said plurality of fastener apertures in said caddy including at least one surface to stop the advancement of a fastener to prevent the fastener from being over-fastened into said bone plate of claim 13 for a method included at least one flexible rib of claim 7 line 3.
As to claim 36, the specification appears to lack proper antecedent basis for “a fastener aperture of the flexible fastener caddy is aligned with a fastener aperture of the first surgical bone plate when the flexible fastener caddy is removably coupled to the additional surgical bone plate” of lines 5-7. That is, the original disclosure does not include a caddy aligned with holes of one plate when removably coupled to another plate as now claimed. Thus, the specification fails to provide proper antecedent basis for “a fastener aperture of the flexible fastener caddy is aligned with a fastener aperture of the first surgical bone plate when the flexible fastener caddy is removably coupled to the additional surgical bone plate” of lines 5-7.
As to claim 42, the specification appears to lack proper antecedent basis for the caddy fastener aperture being “unthreaded”. This is a negative limitation, i.e. the claim is requiring that the caddy fastener aperture is not threaded. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the caddy fastener aperture not being threaded. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the caddy fastener aperture being threaded, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Thus, the specification fails to provide proper antecedent basis for the caddy fastener aperture being “unthreaded”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the each of said plurality of fastener apertures in said caddy including at least one surface to stop the advancement of a fastener to prevent the fastener from being over-fastened into said bone plate of claim 13 for a method included at least one flexible rib of claim 7 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a fastener aperture of the flexible fastener caddy is aligned with a fastener aperture of the first surgical bone plate when the flexible fastener caddy is removably coupled to the additional surgical bone plate” of claim 36 lines 5-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the caddy fastener aperture is unthreaded (Figs. 5-11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1, 7, 15, 17, 21-23, 39, and 43 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “A surgical plate and caddy assembly[[,]] comprising:”.  
Claim 7 line 1 should read “A method of installing fasteners into a bone plate, the method comprising:”.
Claim 7 lines 2-3 should read “providing a flexible caddy [[to]] hav[[e]]ing a top surface, a bottom surface, and a plurality of fastener apertures”.
Claim 15 line 1 should read “A surgical fastener caddy guide[[,]] comprising:”.
Claim 17 line 3 should read “said second, deflectable clip member”.
Claim 21 line 1 should read “A surgical bone plate and preloaded fastener caddy combination[[,]] comprising:”.
Claim 22 line 1 should read “A surgical bone plate and preloaded fastener caddy combination[[,]] comprising:”.
Claim 23 line 1 should read “A surgical bone plate and preloaded fastener caddy combination[[,]] comprising:”.
Claim 39 lines 3 and 4 should each read “the first surgical bone plate”.
Claim 43 lines 1-2 should read “A method of assembling a surgical bone plate and fastener caddy combination, the method comprising the steps of:”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the instant application, Application No. 17/114,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 is drawn to a genus of the invention of claim 21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 36 and 42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 36, the “a fastener aperture of the flexible fastener caddy is aligned with a fastener aperture of the first surgical bone plate when the flexible fastener caddy is removably coupled to the additional surgical bone plate” of lines 5-7 appears to be new matter. That is, the original disclosure does not include a caddy aligned with holes of one plate when removably coupled to another plate as now claimed. Thus, “a fastener aperture of the flexible fastener caddy is aligned with a fastener aperture of the first surgical bone plate when the flexible fastener caddy is removably coupled to the additional surgical bone plate” of lines 5-7constitutes new matter.
As to claim 42, the caddy fastener aperture is “unthreaded” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the caddy fastener aperture is not threaded. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the caddy fastener aperture not being threaded. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the caddy fastener aperture being threaded, then the “alternative elements” rationale discussed above in the MPEP is not applicable. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-9, 11-18, and 20-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1-9, 11-18, and 20-43 is/are unclear as such are replete with antecedent basis issues which are so numerous as to be beyond the scope of routine examination practice. Examiner requests that Applicant amend the claims to provide a clear claim scope for each claim as required by MPEP 2173.05(e) and has provided exemplary rejections under 35 USC 112b herein to aid in identification and amendment.
Claim(s) 1 recites/recite the limitation "the fastener apertures of the caddy" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein the plurality of fastener apertures of the caddy are formed”.
Claim(s) 3 is/are unclear with regards to “each fastener” in line 2 and “a fastener” in line 4 and if these are intended to be in reference to or in addition to the plurality of fasteners of claim 1 line 17. Examiner is interpreting this as referring to, and suggests amending as, “wherein: each fastener of the plurality of fasteners includes a head” in line 2 and “of a fastener of the plurality of fasteners held in the flexible caddy.” in line 4.
Claim(s) 4 is/are unclear with regards to “each caddy fastener aperture” in line 2, “a fastener” in line 2, “the fastener aperture” in lines 2-3, “the fastener” in line 3, and “the fastener aperture” in line 3 and if these are intended to be in reference to or in addition to the plurality of fastener apertures of claim 1 line 5 and the plurality of fasteners of claim 1 line 17. Examiner is interpreting this as referring to plurality of fastener apertures of claim 1 line 5 and the plurality of fasteners of claim 1 line 17 and suggests amending to clarify.
Claim(s) 7 is/are unclear with regards to “each caddy fastener aperture” in line 3, “said internal ribs” in line 6, and “fastener apertures” in lines 5 and 8 and if these are intended to be in reference to or in addition to the plurality of fastener apertures of claim 7 lines 2-3 and the at least one flexible rib in claim 7 line 3. Examiner is interpreting this as referring to plurality of fastener apertures of claim 7 lines 2-3 and the at least one flexible rib in claim 7 line 3 and suggests amending to clarify.
Claim(s) 8 is/are unclear with regards to “caddy fastener apertures” in line 3 and “the flexible ribs” in line 3 and if these are intended to be in reference to or in addition to the plurality of fastener apertures of claim 7 lines 2-3 and the at least one flexible rib of claim 7 line 3. Examiner is interpreting this as referring to plurality of fastener apertures of claim 7 lines 2-3 and the at least one flexible rib of claim 7 line 3 and suggests amending to clarify.
Claim(s) 14 is/are unclear with regards to “the step of providing a flexible caddy” in line 2 is intended to be in reference to or in addition to the flexible caddy provided in claim 7 line 2. Claim 14 is further unclear with regards to the unusually worded “providing a multiple of said flexible caddies” and how it is intended to differ from other claim language used by Applicant to provide ‘a plurality of X’; where X represents a claimed structure such as fastener apertures. Examiner is interpreting this as referring to the flexible caddy of claim 7 line 2 and suggests amending to clarify using claim limitations consistent with the other claims unless such is intended to differ. For example, it appears that Applicant intends that “wherein the plurality of said flexible caddies,”.
Claim(s) 15 is/are unclear with regards to “each caddy body” in lines 4 and 6 and “fastener aperture” in line 7 and if these are intended to be in reference to or in addition to the first and second caddy bodies of claim 15 line 3 and the at least one fastener aperture of claim 15 line 6. Examiner is interpreting this as referring to each caddy body of the first and second caddy bodies of claim 15 line 3 and the at least one fastener aperture of claim 15 line 6 and suggests amending to clarify.
Claim(s) 15 is/are unclear with regards to the missing word between the comma and ‘configured’ in line 7, i.e. it is unclear what noun ‘configured’ is intended to modify. Examiner is interpreting this as referring to, and suggests amending as, “wherein each caddy body has at least one fastener aperture having a plurality of internal, flexible ribs[[,]] configured to hold a preloaded fastener in the fastener aperture and to deflect when the pre-loaded fastener is advanced;”.
Claim(s) 15 recites/recite the limitation "the lower surface of the first, deflectable clip member" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a lower surface of the first, deflectable clip member.”.
Claim(s) 16 is/are unclear with regards to “each caddy body” in line 2 and if this is intended to be in reference to or in addition to the first and second caddy bodies of claim 15 line 3. Examiner is interpreting this as referring to each caddy body of the first and second caddy bodies of claim 15 line 3 and suggests amending to clarify.
Claim(s) 16 is/are unclear with regards to the missing words or phrases in lines 2-4. Examiner is interpreting this as referring to, and suggests amending as, “wherein the at least one fastener aperture and the plurality of internal, flexible ribs in the at least one fastener aperture are formed in the flexible material.”.
Claim(s) 17 recites/recite the limitation "the lower surface of the second, deflectable clip member" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a lower surface of the second, deflectable clip member.”.
Claim(s) 18 is/are unclear with regards to “said internal ribs” in line 1 and if this is intended to be in reference to or in addition to the plurality of internal, flexible ribs of claim 15 lines 6-7. Examiner is interpreting this as referring to the plurality of internal, flexible ribs of claim 15 lines 6-7 and suggests amending to clarify.
Claim(s) 21 is/are unclear with regards to “a bone plate fastener aperture” in line 6 and “the alignable caddy fastener aperture” in each of lines 7-8, 9, 10, and 12, and “the caddy fastener aperture” in lines 10-11 and if these are intended to be in reference to or in addition to the one or a multiple of bone plate fastener apertures of claim 21 lines 2-3 and the at least one caddy fastener aperture of claim 21 lines 5-6. Examiner is interpreting this as referring to the one or a multiple of bone plate fastener apertures of claim 21 lines 2-3 and the at least one caddy fastener aperture of claim 21 lines 5-6 and suggests amending to clarify.
Claim(s) 22 is/are unclear with regards to “a bone plate fastener aperture” in line 6, “the aligned caddy fastener aperture” in line 6, “the alignable caddy fastener aperture” each of lines 8, 9, and 11, and “the caddy fastener aperture” in lines 9-10 and if these are intended to be in reference to or in addition to the one or a multiple of bone plate fastener apertures of claim 22 lines 2-3 and the at least one caddy fastener aperture of claim 22 line 5. Examiner is interpreting this as referring to the one or a multiple of bone plate fastener apertures of claim 22 lines 2-3 and the at least one caddy fastener aperture of claim 22 line 5 and suggests amending to clarify.
Claim(s) 23 is/are unclear with regards to “a fastener aperture of the first surgical bone plate” in lines 12-13 and if this is intended to be in reference to or in addition to the one or a multiple of bone plate fastener apertures of claim 23 lines 2-3. Examiner is interpreting this as referring to the one or a multiple of bone plate fastener apertures of claim 23 lines 2-3 and suggests amending to clarify.
Claim(s) 37 is/are unclear with regards to “a surgical bone plate fastener aperture” in line 3 and if this is intended to be in reference to or in addition to the one or a multiple of bone plate fastener apertures of claim 23 lines 2-3. Examiner is interpreting this as referring to the one or a multiple of bone plate fastener apertures of claim 23 lines 2-3 and suggests amending to clarify.
Claim(s) 39 is/are unclear with regards to “a multiple of the flexible fastener caddies” in lines 1-2, “at least one preloaded fastener” in line 2, and “the multiple of fastener caddies” in each of lines 3 and 4 and if these are intended to be in reference to or in addition to the flexible fastener caddy of claim 23 line 4 and the fastener of claim 23 line 18. Examiner is interpreting this as referring to the flexible fastener caddy of claim 23 line 4 and the fastener of claim 23 line 18 and suggests amending to clarify.
Claim(s) 40 is/are unclear with regards to “a plurality of said fastener apertures” in lines 1-2, “a plurality of pre-loaded fasteners” in line 2, and “the plurality of caddy fastener apertures” in lines 3-4 and if these are intended to be in reference to or in addition to the fastener aperture of claim 23 line 11 and the fastener of claim 23 line 18. Examiner is interpreting this as referring to the fastener aperture of claim 23 line 11 and the fastener of claim 23 line 18 and suggests amending to clarify.
Claim(s) 41 is/are unclear with regards to “the caddy aperture” in line 1 and if this is intended to be in reference to or in addition to the fastener aperture of claim 23 line 11. Examiner is interpreting this as referring to the fastener aperture of claim 23 line 11 and suggests amending to clarify.
Claim(s) 43 is/are unclear with regards to “method of making” in line 1 for a claim that does not comprise a step of making. Examiner is interpreting this as referring to, and suggests amending as, “A method of assembling a surgical bone plate and fastener caddy combination”.
Claim(s) 43 recites/recite the limitation "the first surgical bone plate" in each of lines 6, 13-14, and 15.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the 
Claim(s) 43 is/are unclear with regards to “a fastener aperture” in line 13 and if this is intended to be in reference to or in addition to the one or a multiple of bone plate fastener apertures of claim 43 lines 3-4. Examiner is interpreting this as referring to t the one or a multiple of bone plate fastener apertures of claim 43 lines 3-4 and suggests amending to clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 23, 26-28, 34, 35, 37, 38, 40, 41, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2019/0380755, hereinafter “Tsai”).
The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 1, Tsai discloses a surgical plate and caddy assembly (Figs. 1-3) comprising: a bone plate (100/200/301) having a top surface (upper surface as shown in Figs. 1-3), a bottom surface (lower surface as shown in Figs. 1-3) with at least one indented section (Figs. 1 and 3), and a plurality of fastener apertures (holes of ¶28, Figs. 1 and 3); a flexible caddy (110/210/302, Figs. 1-3, ¶s 24-26, 28, and 30-35) coupled to said bone plate (Figs. 2B and 2C), said flexible caddy having a top surface (upper surface as shown in Figs. 1-3), a bottom surface (lower surface as shown in Figs. 1-3), at least two side surfaces (Figs. 1-3), and a plurality of fastener apertures (111) that are aligned with said plurality of fastener apertures in said bone plate (¶28), wherein the flexible caddy comprises a shell (Figs. 1-3) and a flexible material (¶s 25 and 29) within the shell (Figs. 1-3, ¶25), and wherein the plurality of fastener apertures of the caddy are formed in the flexible material (Figs. 1-3, ¶s 25 and 29); wherein the caddy includes a deflectable clip portion (left 303 as shown in Figs. 1 and 3, Figs. 1 and 3, ¶35) having a tab (extension shown on the bottom-left portion of 303 in Figs. 1 and 3, Figs. 1 and 3) that contacts said indented section of said bone plate (Figs. 1 and 3, ¶s 28 and 35) in order to couple the caddy to the bone plate (¶s 28 and 35); wherein the clip portion deflects to remove said tab from contact with said indented section said bone plate when the caddy is flexed to allow the flexible caddy to be removed from the bone plate (Figs. 1 and 3, ¶35); and a plurality of fasteners (120) inserted into the plurality of fastener apertures of the flexible caddy and held in said plurality of fastener apertures in said caddy by the flexible material (Figs. 1-3, ¶s 25 and 29) such that the flexible material deflects when the fasteners are advanced through the caddy fastener apertures (Figs. 1-3, ¶s 25 and 29). 
As to claim 2, Tsai discloses that the flexible caddy includes a further clip portion (right 303 as shown in Figs. 1 and 3, Figs. 1 and 3, ¶35) having a tab (extension shown on the bottom-left portion of 303 in Figs. 1 and 3, Figs. 1 and 3) that contacts said indented section of the bone plate (Figs. 1 and 3, ¶s 28 and 35) in order to couple the caddy to the bone plate (¶s 28 and 35) and that deflects to remove the caddy from the bone plate (Figs. 1 and 3, ¶35), wherein both of said clip portions deflect to remove the flexible caddy from the bone plate when the caddy is flexed (Figs. 1 and 3, ¶35). 
As to claim 3, Tsai discloses that each fastener of the plurality of fasteners includes a head (upper portion of 120s as shown in Fig. 1, Fig. 1), and wherein each of said plurality of fastener apertures in said caddy includes a rim (tapered/beveled surface shown at the top f each of the plurality of fastener apertures in Figs. 1 and 3, Figs. 1 and 3), and wherein each rim engages a surface on the head of a fastener of the plurality of fasteners held in the flexible caddy (at least during initial insertion into the respective aperture, Figs. 1 and 3, ¶28).

As to claim 23, Tsai discloses a surgical bone plate and preloaded fastener caddy combination (Figs. 1-3) comprising: a) a first surgical bone plate (100/200/301) comprising one or a multiple of bone plate fastener apertures (holes of ¶28, Figs. 1 and 3); b) a flexible fastener caddy (110/210/302, Figs. 1-3, ¶s 24-26, 28, and 30-35) that is capable of being removably coupled to the first surgical bone plate (via 303s, Figs. 1-3, ¶35), wherein the fastener caddy comprises: i) a central portion (portions of 210 between end apertures 111 including portions of 212 between apertures 111, Figs. 1-3, ¶31) that is capable of being removably coupled to the first surgical bone plate (via 303s and extensions shown on the bottom-left portion of 303s as shown in Fig. 1, Figs. 1 and 3, ¶35); ii) first and second caddy bodies (left body extending above 212 as shown in Fig. 2A, right body extending above 212 as shown in Fig. 2A, Figs. 1-3) that extend upward from the central portion (Figs. 1-3) such that there is a gap (above 211, Figs. 1-3) between the first and second caddy bodies (Figs. 1-3); wherein each caddy body comprises a shell (Figs. 1-3) and a flexible material (¶s 25 and 29) within the shell (Figs. 1-3, ¶25); and wherein each flexible material of the first and second caddy bodies comprises a fastener aperture that is aligned with a fastener aperture of the first surgical bone plate when the flexible fastener caddy is removably coupled to the first surgical bone plate (Figs. 1-3, ¶s 25 and 29), and wherein the flexible material includes a flexible interface (integrated motion limiters of ¶29, ¶s 25 and 29) provided by the flexible material that is capable of holding a fastener in the caddy fastener aperture (¶s 25 and 29) and to deflect as the fastener held in the caddy fastener aperture is advanced through the caddy fastener aperture (Figs. 1-3, ¶s 25 and 29); and c) a fastener (120) that is held in the caddy fastener aperture by the flexible interface provided by the flexible material (Figs. 1-3, ¶s 25 and 29). 
As to claim 26, Tsai discloses that the flexible material comprises an elastomer (¶s 24, 25, and 29). 
As to claim 27, Tsai discloses that the flexible material comprises a thermoplastic polymer (¶25 discloses polymeric materials, such as Radel (polyphenylsulfone) or nylon; where nylon is a thermoplastic elastomeric polymer as evidenced by Creative Mecahnisms NPL on at least page 2). 
As to claim 28, Tsai discloses that the flexible material comprises a thermoplastic elastomer (¶25 discloses polymeric materials, such as Radel (polyphenylsulfone) or nylon; where nylon is a thermoplastic elastomeric polymer as evidenced by Creative Mecahnisms NPL on at least page 2).
As to claim 34, Tsai discloses that the central portion includes an aperture (central apertures 111 as shown in Fig. 1).
As to claim 35, Tsai discloses that the surgical bone plate includes an indented section (Figs. 1 and 3), and wherein the central portion of the flexible caddy fastener is capable of being removably coupled to the indented section of the surgical bone plate (Figs. 1 and 3, ¶s 28 and 35). 
As to claim 37, Tsai discloses that the first surgical bone plate comprises a middle portion (plate portion directly connected to a lower portion of the central portion of the caddy, Figs. 1 and 3, ¶s 28 and 35, i.e. 211, right portion of 201 and left portion of 202 as shown in Fig. 2A where positioned between the end apertures 111) and first and second, spaced apart segments (left portion of 201 and right portion of 202 as shown in Fig. 2A) coupled to the middle portion (as defined, Figs. 1-3), wherein each segment includes a surgical bone plate fastener aperture (as defined, Figs. 1-3). 
As to claim 38, Tsai discloses that the middle portion of the surgical bone plate has a reduced thickness (Figs. 1 and 3). 
As to claim 40, Tsai discloses that the fastener caddy includes a plurality of said fastener apertures (111s, Figs. 1 and 3), and wherein a plurality of pre-loaded fasteners (120s) are held in the plurality of caddy fastener apertures (¶s 25 and 29).
As to claim 41, Tsai discloses that the caddy aperture extends through the fastener caddy from a top caddy surface to a bottom caddy surface (Figs. 1 and 3, ¶s 25 and 29). 

As to claim 43, Tsai discloses a method of assembling a surgical bone plate and fastener caddy (Figs. 1-3), the method comprising the steps of: a) providing a surgical bone plate (100/200/301) comprising one or a multiple of bone plate fastener apertures (holes of ¶28, Figs. 1 and 3); b) providing a flexible fastener caddy (110/210/302, Figs. 1-3, ¶s 24-26, 28, and 30-35) that is capable of being removably coupled to the first surgical bone plate (via 303s, Figs. 1-3, ¶35), wherein the fastener caddy comprises: i) a central portion (portions of 210 between end apertures 111 including portions of 212 between apertures 111, Figs. 1-3, ¶31) that is capable of being removably coupled to the surgical bone plate (via 303s and extensions shown on the bottom-left portion of 303s as shown in Fig. 1, Figs. 1 and 3, ¶35); ii) first and second caddy bodies (left body extending above 212 as shown in Fig. 2A, right body extending above 212 as shown in Fig. 2A, Figs. 1-3) that extend upward from the central portion (Figs. 1-3) such that there is a gap (above 211, Figs. 1-3) between the first and second caddy bodies (Figs. 1-3); wherein each caddy body comprises a shell (Figs. 1-3) and a flexible material (¶s 25 and 29) within the shell (Figs. 1-3, ¶25); and wherein each flexible material of the first and second caddy bodies comprises a fastener aperture that is aligned with a fastener aperture of the surgical bone plate when the flexible fastener caddy is removably coupled to the surgical bone plate (Figs. 1-3, ¶s 25 and 29), and wherein the flexible material includes a flexible interface (integrated motion limiters of ¶29, ¶s 25 and 29) provided by the flexible material that is capable of holding a fastener in the caddy fastener aperture (¶s 25 and 29) and to deflect as the fastener held in the caddy fastener aperture is advanced through the caddy fastener aperture (Figs. 1-3, ¶s 25 and 29); and c) causing a fastener (120) to be held in the caddy fastener aperture by the flexible interface provided by the flexible material (Figs. 1-3, ¶s 25 and 29). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7-9, 11-13, 15-18, 20-25, 29-31, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2019/0380755, hereinafter “Tsai”) in view of Ilzarbe et al. (EP 2939790, hereinafter “Ilzarbe”).
As to claim 4, Tsai discloses the invention of claim 1 as well as construction of flexible material (¶s 25 and 29) and that each caddy fastener aperture captures a respective fastener (¶28) and comprises integrated motion limiters configured to prevent a screw from advancing through the instrument without intervention from a user (¶29), i.e. that each caddy fastener aperture holds a fastener in the fastener aperture (¶28) and that deflects when the fastener is advanced through the fastener aperture (¶s 25, 28, and 29).
Tsai is silent to the integrated motion limiters of the caddy fastener apertures comprising at least one flexible rib. 
Ilzarbe teaches a similar caddy assembly (Figs. 5-11) comprising: a flexible caddy (200, ¶s 18, 20, 24, 40, 49, and 52) having a top surface (right-facing surface as shown in Fig. 10), a bottom surface (left-facing surface as shown in Fig. 10), and a fastener aperture (250), wherein the flexible caddy comprises a shell (outer portion as shown in Figs. 5-11 including exterior reinforcements 230 and flared outer portions 242, 243, Figs. 5-11, ¶s 20, 21, 24, 28, 43, and 44) and a flexible material (inner portion as shown in Figs. 5-11 including ribs 210, Figs. 5-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) within the shell (as defined, Figs. 5-11), and wherein the plurality of fastener apertures of the caddy are formed in the flexible material (as defined, Figs. 5-11); and a fastener (30) inserted into the fastener aperture of the flexible caddy and held in said plurality of fastener apertures in said caddy by the flexible material (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) such that the flexible material deflects when the fasteners are advanced through the caddy fastener apertures (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52), wherein: the caddy fastener aperture includes at least one flexible rib (210) that holds the fastener in the fastener aperture (Fig. 10) and that deflects when the fastener is advanced through the fastener aperture (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the integrated motion limiters of the caddy fastener apertures as disclosed by Tsai include flexible ribs as taught by Ilzarbe in order to hold a screw (Ilzarbe ¶11) with radial symmetry to provide a balance of forces for the correct operation (Ilzarbe ¶12) and facilitate screwing a screw into a surface when operating a conventional manual or electric screwdriver acting on the head of the screw (Ilzarbe ¶14) and to assure and facilitate correct centering and guidance of the screw and screwdriver throughout the entire screwing process, making the process simpler for users (Ilzarbe ¶18), while also allow the adaptation to different devices with different geometries, allowing adapting the inside of the device to transition between different elements having different diameter (Ilzarbe ¶27).

The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 7-9 and 11-13, Tsai discloses a method of installing fasteners into a bone plate (Figs. 1-3, ¶s 24-35), the method comprising: providing a flexible caddy (110/210/302, Figs. 1-3, ¶s 24-26, 28, and 30-35) having a top surface (upper surface as shown in Figs. 1-3), a bottom surface (lower surface as shown in Figs. 1-3), and a plurality of fastener apertures (111), wherein each caddy fastener aperture includes integrated motion limiters configured to prevent a screw from advancing through the instrument without intervention from a user (¶29); inserting fasteners (120) into said fastener apertures in said flexible caddy such that the fasteners engage said integrated motion limiters to be held in the caddy fastener apertures (Figs. 1-3, ¶s 25 and 29); coupling said flexible caddy to a bone plate (100/200/301) comprising a plurality of fastener apertures (holes of ¶28, Figs. 1 and 3) such that the fastener apertures of said flexible caddy are aligned with said fastener apertures in said bone plate (¶28); while the flexible caddy is coupled to the bone plate, advancing said fasteners through the caddy fastener apertures and the bone plate fastener apertures to secure said bone plate to a bone (Figs. 1-3, ¶s 25 and 29)); and removing said flexible caddy from said bone plate by flexing the flexible caddy (Figs. 1 and 3, ¶35). As to claim 8, Tsai discloses that said flexible caddy comprises a shell (Figs. 1-3) and a flexible material (¶s 25 and 29) provided in the shell (Figs. 1-3, ¶25), wherein the caddy fastener apertures and the integrated motion limiters are formed in the flexible material (Figs. 1-3, ¶s 25 and 29). As to claim 9, Tsai discloses that the flexible material comprises an elastomeric polymer (¶s 24, 25, and 29). As to claim 11, Tsai discloses that the bone plate includes an indented section (Figs. 1 and 3), wherein the flexible caddy includes a deflectable clip portion (303, Figs. 1 and 3, ¶35) having a tab (extension shown on the bottom-left portion of each 303 in Figs. 1 and 3, Figs. 1 and 3) that contacts said indented section of said bone plate (Figs. 1 and 3, ¶s 28 and 35) in order to couple the caddy to the bone plate (¶s 28 and 35), wherein the clip portion deflects to remove said tab from contact with said indented section said bone plate when the caddy is flexed to allow the flexible caddy to be removed from the bone plate (Figs. 1 and 3, ¶35), and wherein the step of removing the flexible caddy from the bone plate comprises flexing the flexible caddy to deflect the clip portion (Figs. 1 and 3, ¶35). As to claim 12, Tsai discloses that said bone plate includes an indented surface (Figs. 1 and 3) so that the bone plate can directly contact the bone when the caddy is installed on the bone plate (Fig. 2B). As to claim 13, Tsai discloses that each of said plurality of fastener apertures in said caddy includes at least one surface to stop the advancement of a fastener to prevent the fastener from being over-fastened into said bone plate (in as much as Applicant’s, Figs. 1 and 3).
Tsai is silent to the integrated motion limiters of the caddy fastener apertures comprising at least one flexible rib. 
Ilzarbe teaches a similar method of installing fasteners using a caddy assembly (Figs. 5-11) comprising: a flexible caddy (200, ¶s 18, 20, 24, 40, 49, and 52) having a top surface (right-facing surface as shown in Fig. 10), a bottom surface (left-facing surface as shown in Fig. 10), and a fastener aperture (250), wherein the caddy fastener aperture includes at least one flexible rib (210); inserting a fastener (30) into the fastener aperture of the flexible caddy such that the fastener engages said internal ribs (Figs. 9 and 10, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) to be held in the caddy fastener apertures (Figs. 9 and 10, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52). As to claim 8, Ilzarbe teaches that said flexible caddy comprises a shell (outer portion as shown in Figs. 5-11 including exterior reinforcements 230 and flared outer portions 242, 243, Figs. 5-11, ¶s 20, 21, 24, 28, 43, and 44) and a flexible material (inner portion as shown in Figs. 5-11 including ribs 210, Figs. 5-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) provided in the shell (as defined, Figs. 5-11), wherein the caddy fastener apertures and the flexible ribs are formed in the flexible material (as defined, Figs. 5-11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the integrated motion limiters of the caddy fastener apertures as disclosed by Tsai include flexible ribs as taught by Ilzarbe in order to hold a screw (Ilzarbe ¶11) with radial symmetry to provide a balance of forces for the correct operation (Ilzarbe ¶12) and facilitate screwing a screw into a surface when operating a conventional manual or electric screwdriver acting on the head of the screw (Ilzarbe ¶14) and to assure and facilitate correct centering and guidance of the screw and screwdriver throughout the entire screwing process, making the process simpler for users (Ilzarbe ¶18), while also allow the adaptation to different devices with different geometries, allowing adapting the inside of the device to transition between different elements having different diameter (Ilzarbe ¶27).

As to claims 15-18 and 20, Tsai discloses a surgical fastener caddy guide (110/210/302, Figs. 1-3, ¶s 24-26, 28, and 30-35) comprising: a middle portion (portions of 210 between end apertures 111 including portions of 212 between apertures 111, Figs. 1-3, ¶31); first and second caddy bodies (left body extending above 212 as shown in Fig. 2A, right body extending above 212 as shown in Fig. 2A, Figs. 1-3) extending upward from the middle portion (Figs. 1-3) such that there is a gap (above 211, Figs. 1-3) between the first and second caddy bodies (Figs. 1-3), wherein each caddy body has a top surface (upper surface as shown in Figs. 1-3), a bottom surface (lower surface as shown in Figs. 1-3), and at least two side surfaces (Figs. 1 and 3); wherein each caddy body has at least one fastener aperture (111) having integrated motion limiters (¶29) capable of holding a preloaded fastener (120) in the fastener aperture (Figs. 1-3, ¶s 25 and 29) and to deflect when the pre-loaded fastener is advanced (Figs. 1-3, ¶s 25 and 29); and wherein the middle portion includes a first, deflectable clip member (left 303 as shown in Fig. 1, Figs. 1 and 3, ¶35) with a tab (extension shown on the bottom-left portion of 303 in Figs. 1 and 3, Figs. 1 and 3) on a lower surface of the first, deflectable clip member (Figs. 1 and 3). As to claim 16, Tsai discloses that each caddy body comprises a flexible material (¶s 25 and 29), and wherein the at least one fastener aperture and the integrated motion limiters in the at least one fastener aperture are formed in the flexible material (Figs. 1-3, ¶s 25 and 29). As to claim 17, Tsai discloses a second, deflectable clip member (right 303 as shown in Fig. 1, Figs. 1 and 3, ¶35) on the middle portion (as defined, Figs. 1 and 3), said second, deflectable clip member having a tab (extension shown on the bottom-left portion of 303 in Figs. 1 and 3, Figs. 1 and 3) on a lower surface of the second, deflectable clip member (Figs. 1 and 3). As to claim 20, Tsai discloses that said flexible material includes an elastomeric polymer (¶s 24, 25 and 29).
Tsai is silent to the integrated motion limiters of the at least one fastener aperture of each caddy body being a plurality of internal, flexible ribs. As to claim 18, Tsai is silent to said internal ribs on said at least one fastener aperture are angled. 
Ilzarbe teaches a similar surgical fastener caddy guide (200, Figs. 5-11, ¶s 18, 20, 24, 40, 49, and 52) comprising: a caddy body (200, ¶s 18, 20, 24, 40, 49, and 52) having a top surface (right-facing surface as shown in Fig. 10), a bottom surface (left-facing surface as shown in Fig. 10), and at least one fastener aperture (250) having a plurality of internal, flexible ribs (210s) capable of holding preloaded fastener (30) in the fastener aperture (Figs. 9 and 10, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) and to deflect when the pre-loaded fastener is advanced (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52). As to claim 18, Ilzarbe teaches that said internal ribs on said at least one fastener aperture are angled (Figs. 5-11). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the integrated motion limiters of the caddy fastener apertures as disclosed by Tsai include a plurality of internal, flexible ribs as taught by Ilzarbe in order to hold a screw (Ilzarbe ¶11) with radial symmetry to provide a balance of forces for the correct operation (Ilzarbe ¶12) and facilitate screwing a screw into a surface when operating a conventional manual or electric screwdriver acting on the head of the screw (Ilzarbe ¶14) and to assure and facilitate correct centering and guidance of the screw and screwdriver throughout the entire screwing process, making the process simpler for users (Ilzarbe ¶18), while also allow the adaptation to different devices with different geometries, allowing adapting the inside of the device to transition between different elements having different diameter (Ilzarbe ¶27).

As to claim 21, Tsai discloses a surgical bone plate and preloaded fastener caddy combination (Figs. 1-3) comprising: a surgical bone plate (100/200/301) comprising one or a multiple of bone plate fastener apertures (holes of ¶28, Figs. 1 and 3); a flexible fastener caddy (110/210/302, Figs. 1-3, ¶s 24-26, 28, and 30-35) that is capable of being removably coupled to the surgical bone plate (via 303s, Figs. 1-3, ¶35), wherein the fastener caddy comprises at least one caddy fastener aperture (111) that is capable of aligning with a bone plate fastener aperture of the one or a multiple of bone plate fastener apertures when the fastener caddy is removably coupled to the surgical bone plate (¶28), wherein the alignable caddy fastener aperture includes integrated motion limiters (¶29) that are capable of providing a flexible interface (due to construction of flexible material as disclosed in ¶s 25 and 29) that holds a fastener (120, ¶28) in the alignable caddy fastener aperture (Figs. 1-3, ¶s 25, 28, and 29) and that deflects as the fastener to be held in the alignable caddy fastener aperture is advanced through the caddy fastener aperture (¶s 25, 28, and 29); and c) a preloaded fastener (120) that is held in the alignable caddy fastener aperture by the integrated motion limiters (Figs. 1-3, ¶s 25 and 29).
Tsai is silent to the integrated motion limiters comprising one or more flexible ribs. 
Ilzarbe teaches a similar preloaded fastener caddy combination (Figs. 5-11) comprising: a flexible fastener caddy (200, ¶s 18, 20, 24, 40, 49, and 52) that comprises at least one caddy fastener aperture (250), wherein the caddy fastener aperture includes one or more flexible ribs (210) that are capable of providing a flexible interface (Figs. 5-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) that holds a fastener in the caddy fastener aperture (Fig. 10) and that deflects as the fastener to be held in the caddy fastener aperture is advanced through the caddy fastener aperture (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52); and c) a preloaded fastener (30) that is held in the caddy fastener aperture by the one or more flexible ribs (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the integrated motion limiters of the caddy fastener apertures as disclosed by Tsai include flexible ribs as taught by Ilzarbe in order to hold a screw (Ilzarbe ¶11) with radial symmetry to provide a balance of forces for the correct operation (Ilzarbe ¶12) and facilitate screwing a screw into a surface when operating a conventional manual or electric screwdriver acting on the head of the screw (Ilzarbe ¶14) and to assure and facilitate correct centering and guidance of the screw and screwdriver throughout the entire screwing process, making the process simpler for users (Ilzarbe ¶18), while also allow the adaptation to different devices with different geometries, allowing adapting the inside of the device to transition between different elements having different diameter (Ilzarbe ¶27).

As to claim 22, Tsai discloses a surgical bone plate and preloaded fastener caddy combination (Figs. 1-3) comprising: a surgical bone plate (100/200/301) comprising one or a multiple of bone plate fastener apertures (holes of ¶28, Figs. 1 and 3); a flexible fastener caddy (110/210/302, Figs. 1-3, ¶s 24-26, 28, and 30-35) that is removably coupled to the surgical bone plate (via 303s, Figs. 1-3, ¶35), wherein the fastener caddy comprises at least one caddy fastener aperture (111) that is aligned with a bone plate fastener aperture of the one or a multiple of bone plate fastener apertures (¶28), wherein the alignable caddy fastener aperture includes integrated motion limiters (¶29) that are capable of providing a flexible interface (due to construction of flexible material as disclosed in ¶s 25 and 29) that holds a fastener (120, ¶28) in the alignable caddy fastener aperture (Figs. 1-3, ¶s 25, 28, and 29) and that deflects as the fastener to be held in the alignable caddy fastener aperture is advanced through the caddy fastener aperture (¶s 25, 28, and 29); and c) a preloaded fastener (120) that is held in the alignable caddy fastener aperture by the integrated motion limiters (Figs. 1-3, ¶s 25 and 29).
Tsai is silent to the integrated motion limiters comprising one or more flexible ribs. 
Ilzarbe teaches a similar preloaded fastener caddy combination (Figs. 5-11) comprising: a flexible fastener caddy (200, ¶s 18, 20, 24, 40, 49, and 52) that comprises at least one caddy fastener aperture (250), wherein the caddy fastener aperture includes one or more flexible ribs (210) that are capable of providing a flexible interface (Figs. 5-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) that holds a fastener in the caddy fastener aperture (Fig. 10) and that deflects as the fastener to be held in the caddy fastener aperture is advanced through the caddy fastener aperture (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52); and c) a preloaded fastener (30) that is held in the caddy fastener aperture by the one or more flexible ribs (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the integrated motion limiters of the caddy fastener apertures as disclosed by Tsai include flexible ribs as taught by Ilzarbe in order to hold a screw (Ilzarbe ¶11) with radial symmetry to provide a balance of forces for the correct operation (Ilzarbe ¶12) and facilitate screwing a screw into a surface when operating a conventional manual or electric screwdriver acting on the head of the screw (Ilzarbe ¶14) and to assure and facilitate correct centering and guidance of the screw and screwdriver throughout the entire screwing process, making the process simpler for users (Ilzarbe ¶18), while also allow the adaptation to different devices with different geometries, allowing adapting the inside of the device to transition between different elements having different diameter (Ilzarbe ¶27).

As to claims 24, 29-31, and 42, Tsai discloses the invention of claim 23. As to claim 29, Tsai discloses that the fastener comprises a threaded shank (lower portion of 120 as shown in Fig. 1 having thread of a larger pitch than the thread of the head) and a threaded head (upper portion of 120 as shown in Fig. 1 having thread of a smaller pitch than the thread of the shank and a slotted tool engaging surface). As to claim 30, Tsai discloses that the threaded head is tapered (Fig. 1).
Tsai is silent to the flexible interface comprises one or more flexible ribs. As to claim 25, Tsai is silent to the one or more flexible ribs extend vertically in the fastener aperture. As to claim 31, Tsai is silent to the flexible interface engages the threaded head. As to claim 42, Tsai is silent to the caddy fastener aperture is unthreaded. 
Ilzarbe teaches a similar preloaded fastener caddy combination (Figs. 5-11, ¶s 18, 20, 24, 40, 49, and 52) comprising: a flexible fastener caddy (200, ¶s 18, 20, 24, 40, 49, and 52), wherein the flexible caddy comprises a shell (outer portion as shown in Figs. 5-11 including exterior reinforcements 230 and flared outer portions 242, 243, Figs. 5-11, ¶s 20, 21, 24, 28, 43, and 44) and a flexible material (inner portion as shown in Figs. 5-11 including ribs 210, Figs. 5-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) within the shell (as defined, Figs. 5-11), and wherein the flexible material comprises a fastener aperture (250) of the caddy body (as defined, Figs. 5-11), and wherein the flexible material includes a flexible interface (ribs 210) provided by the flexible material that is capable of holding a fastener in the caddy fastener aperture (Figs. 9 and 10, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52) and to deflect as the fastener held in the caddy fastener aperture is advanced through the caddy fastener aperture (Figs. 9 and 10, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52); and c) a fastener (30) that is held in the caddy fastener aperture by the flexible interface provided by the flexible material (Figs. 9-11, ¶s 18, 20, 27, 29, 40, 42, 47, 48, 49, and 52). As to claim 24, Ilzarbe teaches that the flexible interface comprises one or more flexible ribs (210s). As to claim 25, Ilzarbe teaches that the one or more flexible ribs extend vertically in the fastener aperture (Figs. 7-11). As to claims 29 and 30, Ilzarbe teaches that the fastener comprises a threaded shank (32, Fig. 9, ¶49) and a tapered head (Fig. 9, ¶49). As to claim 31, Ilzarbe teaches that the flexible interface engages the tapered head (Fig. 10, ¶s 47 and 49). As to claim 42, TIlzarbe teaches that the caddy fastener aperture is unthreaded (Figs. 5-11). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the flexible interface of integrated motion limiters as disclosed by Tsai include a plurality of internal, flexible ribs as taught by Ilzarbe in order to hold a screw (Ilzarbe ¶11) with radial symmetry to provide a balance of forces for the correct operation (Ilzarbe ¶12) and facilitate screwing a screw into a surface when operating a conventional manual or electric screwdriver acting on the head of the screw (Ilzarbe ¶14) and to assure and facilitate correct centering and guidance of the screw and screwdriver throughout the entire screwing process, making the process simpler for users (Ilzarbe ¶18), while also allow the adaptation to different devices with different geometries, allowing adapting the inside of the device to transition between different elements having different diameter (Ilzarbe ¶27).

Claim(s) 5, 6, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2019/0380755, hereinafter “Tsai”) in view of Beger et al. (US-2011/0004254, hereinafter “Beger”).
The claimed phrase “molded” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 5 and 6, Tsai discloses the invention of claim 1 as well as the flexible material comprises an elastomeric material (¶s 24, 25, and 29) comprised of polymeric or nylon material (¶25) including integrated motion limiters configured to prevent a screw from advancing through the instrument without intervention from a user (¶29), i.e. that each caddy fastener aperture holds a fastener in the fastener aperture (¶28) and that deflects when the fastener is advanced through the fastener aperture (¶s 25, 28, and 29). As to claim 6, Tsai discloses that said shell and elastomeric material are molded together (¶25).
Tsai is silent to the shell of the flexible caddy is made from a harder material than the elastomeric material.
Beger teaches a similar surgical plate and caddy assembly (Figs. 1-6, ¶54) comprising: a bone plate (1) having a top surface (upper surface as shown in Fig. 4), a bottom surface (lower surface as shown in Fig. 4) with at least one indented section (lower left portion of piece 2 as shown in Fig. 4, lower right portion of piece 3 as shown in Fig. 4, Fig. 3), and a plurality of fastener apertures (6s); a flexible caddy (8s/9s, Figs. 1-5, ¶s 51 and 54) coupled to said bone plate (Figs. 1-5), said flexible caddy having a top surface (upper surface as shown in Fig. 4), a bottom surface (lower surface as shown in Fig. 4), at least two side surfaces (Figs. 3 and 4), and a plurality of fastener apertures (10s, 11s) that are aligned with said plurality of fastener apertures in said bone plate (Fig. 4, ¶53), wherein the flexible caddy comprises a shell (9s, ¶51) and a flexible material (17s, 18s, ¶54 discloses 18s within a circumferential groove 19 of the screw 16, ¶41 discloses that Fig. 6 shows the final position, ¶56 discloses that the screws 16 are advanced through the caddy fastener openings and into the underlying bone) within the shell (Fig. 4), and wherein the plurality of fastener apertures of the caddy are formed in the flexible material (Fig. 4); wherein the caddy includes a deflectable clip portion (lower left portion as shown in Figs. 3 and 4, lower right portion as shown in Fig. 3, 14, ¶s 51 and 52) having a tab (13) that contacts said indented section of said bone plate (Fig. 4, ¶51) in order to couple the caddy to the bone plate (Figs. 3 and 4, ¶51); wherein the clip portion deflects to remove said tab from contact with said indented section said bone plate when the caddy is flexed to allow the flexible caddy to be removed from the bone plate (Figs. 3 and 4, ¶51); and a plurality of fasteners (16s, Figs. 1-6) inserted into the plurality of fastener apertures of the flexible caddy (Fig. 4) and held in said plurality of fastener apertures in said caddy (Fig. 4) by the flexible material such that the flexible material deflects when the fasteners are advanced through the caddy fastener apertures (Figs. 4 and 6, ¶54 discloses 18s within a circumferential groove 19 of the screw 16, ¶41 discloses that Fig. 6 shows the final position, ¶61 discloses that the screws 16 are advanced through the caddy fastener openings and into the underlying bone), wherein: the flexible material comprises a material (Fig. 4) and the shell of the flexible caddy is made from a different material (Fig. 4, ¶51 discloses acrylonitrile butadiene styrene, polyetheretherketone, etc). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the flexible polymeric or nylon material as disclosed by Tsai is a different material than the acrylonitrile butadiene styrene shell as taught by Beger in order to provide an art-recognized construction (¶56) of a screw-holding sleeve within a shell for holding, aligning, and inserting a screw through a bone plate and into bone (Beger, Figs. 4 and 6, ¶s 54 and 61; Tsai Fig. 1, ¶s 25, 28, and 29). In forming the combination, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the elastomeric polymeric or nylon material disclosed by Tsai is softer than the acrylonitrile butadiene styrene shell taught by Beger, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and one would be so motivated in selecting a material for providing the integrated motion limiters (Tsai ¶29) that capture and align the fasteners/screws with the holes in the plate (Tsai ¶28) to prevent a screw from advancing through the instrument without intervention from a user (Tsai ¶29) and that deflects when the fastener is advanced through the fastener aperture (Tsai Fig. 1, ¶s 25, 28, and 29) while maintaining the clip/tab connection to the intended portion of the plate (Tsai Figs. 1 and 3, ¶s 28 and 35; Beger Figs. 3 and 4, ¶51).

As to claim 39, Tsai discloses the invention of claim 23.
Tsai is silent to the combination includes a multiple of the flexible fastener caddies, wherein each fastener caddy includes at least one preloaded fastener and wherein the first surgical bone plate and the multiple of fastener caddies are configured so that the multiple of fastener caddies can be removably coupled to the first surgical bone plate.
Beger teaches a similar surgical bone plate and preloaded fastener caddy combination (Figs. 1-6, ¶54) comprising: a) a first surgical bone plate (1) comprising one or a multiple of bone plate fastener apertures (6s); b) a flexible fastener caddy (8s/9s as shown in Figs. 3 and 4, Figs. 1-5, ¶s 51 and 54) that is capable of being removably coupled to the first surgical bone plate (Figs. 1-5, ¶s 51 and 54), wherein the fastener caddy comprises: i) a central portion (portion between apertures 10 and 11) that is capable of being removably coupled to the first surgical bone plate (Figs. 1-4); ii) first and second caddy bodies (forming aperture 10 and forming aperture 11); wherein each caddy body comprises a shell (9s, ¶51) and a flexible material (17s, 18s, ¶54 discloses 18s within a circumferential groove 19 of the screw 16, ¶41 discloses that Fig. 6 shows the final position, ¶56 discloses that the screws 16 are advanced through the caddy fastener openings and into the underlying bone) within the shell (Fig. 4); and wherein each flexible material of the first and second caddy bodies comprises a fastener aperture (10, 11) that is aligned with a fastener aperture of the first surgical bone plate when the flexible fastener caddy is removably coupled to the first surgical bone plate (Fig. 4), and wherein the flexible material is capable of holding a fastener (16s, Figs. 1-6) in the caddy fastener aperture (Fig. 4); and c) a fastener (16s, Figs. 1-6) that is held in the caddy fastener aperture by the flexible interface provided by the flexible material (Fig. 4), wherein the combination includes a multiple of the flexible fastener caddies (right 8/9 as shown in Figs. 3 and 4, left 8/9 as shown in Figs. 3 and 4, Figs. 1-5, ¶s 51 and 54), wherein each fastener caddy includes at least one preloaded fastener (16, Figs. 1-5, ¶s 51 and 54) and wherein the first surgical bone plate and the multiple of fastener caddies are configured so that the multiple of fastener caddies can be removably coupled to the first surgical bone plate (Figs. 1-5, ¶s 51 and 54).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the flexible caddy as disclosed by Tsai to comprise separable flexible caddies as taught by Beger in order to provide caddies that can be selectively mounted on either end of the bone plate (Beger ¶49) and thus adapt to bone plates of varying lengths used to extend along varying lengths of bone in variously sized patients. 

Claim(s) 14, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Ilzarbe in view of Beger.
As to claim 14, the combination of Tsai and Ilzarbe discloses the invention of claim 7.
The combination of Tsai and Ilzarbe is silent to the flexible caddy being a plurality of said flexible caddies and coupling the plurality of said flexible caddies to the bone plate. 
Beger teaches a similar method of installing fasteners into a bone plate (Figs. 1-6, ¶54), the method comprising: providing a flexible caddy (8s/9s as shown in Figs. 3 and 4, Figs. 1-5, ¶s 51 and 54) having a top surface (upper surface as shown in Fig. 4), a bottom surface (lower surface as shown in Fig. 4), and a plurality of fastener apertures (10s, 11s), inserting fasteners (16s, Figs. 1-6) into said fastener apertures in said flexible caddy (Fig. 4) the fasteners to be held in the caddy fastener apertures (Fig. 4); coupling said flexible caddy to a bone plate (1) comprising a plurality of fastener apertures (6s) such that the fastener apertures of said flexible caddy are aligned with said fastener apertures in said bone plate (Fig. 4, ¶53); while the flexible caddy is coupled to the bone plate, advancing said fasteners through the caddy fastener apertures and the bone plate fastener apertures to secure said bone plate to a bone (Figs. 4 and 6, ¶54 discloses 18s within a circumferential groove 19 of the screw 16, ¶41 discloses that Fig. 6 shows the final position, ¶61 discloses that the screws 16 are advanced through the caddy fastener openings and into the underlying bone); and removing said flexible caddy from said bone plate by flexing the flexible caddy (Figs. 3 and 4, ¶51), the flexible caddy being a plurality of said flexible caddies (right 8/9 as shown in Figs. 3 and 4, left 8/9 as shown in Figs. 3 and 4, Figs. 1-5, ¶s 51 and 54) and coupling the plurality of said flexible caddies to the bone plate (Figs. 1-5, ¶s 51 and 54).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the flexible caddy as disclosed by the combination of Tsai and Ilzarbe to comprise separable flexible caddies as taught by Beger in order to provide caddies that can be selectively mounted on either end of the bone plate (Beger ¶49) and thus adapt to bone plates of varying lengths used to extend along varying lengths of bone in variously sized patients. 

As to claims 32 and 33, the combination of Tsai and Ilzarbe discloses the invention of claim 23 as well as the flexible material comprises an elastomeric material (Tsai ¶s 24, 25, and 29) comprised of polymeric or nylon material (Tsai ¶25) including integrated motion limiters configured to prevent a screw from advancing through the instrument without intervention from a user (Tsai ¶29), i.e. that each caddy fastener aperture holds a fastener in the fastener aperture (Tsai ¶28) and that deflects when the fastener is advanced through the fastener aperture (Tsai ¶s 25, 28, and 29). 
The combination of Tsai and Ilzarbe is silent to the shell comprises a harder material than the flexible material. As to claim 33, the combination of Tsai and Ilzarbe is silent to the shell comprises an acrylonitrile butadiene styrene polymer. 
Beger teaches a similar surgical bone plate and preloaded fastener caddy assembly (Figs. 1-6, ¶54) comprising: a first surgical bone plate (1) comprising one or a multiple of fastener apertures (6s); a flexible fastener caddy (8s/9s, Figs. 1-5, ¶s 51 and 54) capable of removably coupling to the first surgical bone plate (Figs. 1-5), said fastener caddy comprises a shell (9s, ¶51) and a flexible material (17s, 18s, ¶54 discloses 18s within a circumferential groove 19 of the screw 16, ¶41 discloses that Fig. 6 shows the final position, ¶56 discloses that the screws 16 are advanced through the caddy fastener openings and into the underlying bone) within the shell (Fig. 4), and wherein the flexible material comprises a fastener aperture (10s, 11s) that is aligned with a fastener aperture of the one or a multiple of fastener apertures of the first surgical bone plate when the flexible fastener caddy is removably coupled to the first surgical bone plate (Fig. 4, ¶53); and a fastener (16s, Figs. 1-6) that is held in the caddy fastener aperture (Fig. 4) by the flexible material such that the flexible material deflects when the fasteners are advanced through the caddy fastener apertures (Figs. 4 and 6, ¶54 discloses 18s within a circumferential groove 19 of the screw 16, ¶41 discloses that Fig. 6 shows the final position, ¶61 discloses that the screws 16 are advanced through the caddy fastener openings and into the underlying bone), wherein the flexible material comprises a material (Fig. 4) and the shell of the flexible caddy is made from a different material (Fig. 4, ¶51 discloses acrylonitrile butadiene styrene, polyetheretherketone, etc). As to claim 33, Beger teaches that the shell comprises an acrylonitrile butadiene styrene polymer (¶51).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the flexible polymeric or nylon material as disclosed by the combination of Tsai and Ilzarbe is a different material than the acrylonitrile butadiene styrene shell as taught by Beger in order to provide an art-recognized construction (¶56) of a screw-holding sleeve within a shell for holding, aligning, and inserting a screw through a bone plate and into bone (Beger, Figs. 4 and 6, ¶s 54 and 61; Tsai Fig. 1, ¶s 25, 28, and 29). In forming the combination, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the elastomeric polymeric or nylon material disclosed by the combination of Tsai and Ilzarbe is softer than the acrylonitrile butadiene styrene shell taught by Beger, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and one would be so motivated in selecting a material for providing the integrated motion limiters (Tsai ¶29) that capture and align the fasteners/screws with the holes in the plate (Tsai ¶28) to prevent a screw from advancing through the instrument without intervention from a user (Tsai ¶29) and that deflects when the fastener is advanced through the fastener aperture (Tsai Fig. 1, ¶s 25, 28, and 29) while maintaining the clip/tab connection to the intended portion of the plate (Tsai Figs. 1 and 3, ¶s 28 and 35; Beger Figs. 3 and 4, ¶51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775